       Case 3:20-cv-00079-RGE-CFB Document 1 Filed 09/24/20 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF IOWA

IOWA LABORERS’ DISTRICT COUNCIL                    )
HEALTH AND WELFARE TRUST FUND;                     )
                                                   )
TRUSTEES of the IOWA LABORERS’                     )
DISTRICT COUNCIL HEALTH AND                        )
WELFARE TRUST FUND;                                )
                                                   )
LABORERS’ NATIONAL PENSION FUND;                   )
                                                   )
TRUSTEES of the LABORERS’ NATIONAL                 )
PENSION FUND                                       )
                                                   )
                             Plaintiffs,           )
                                                   )
v.                                                 )       Case No. 3:20-cv-00079
                                                   )
CALACCI CONSTRUCTION CO., INC.                     )
                                                   )
                             Defendant.            )

                                           COMPLAINT

                                  NATURE OF THE CASE

       1.     This Complaint brings an action to collect delinquent fringe benefit contributions

from Defendant that are due and owing pursuant to §§ 502 and 515 of the Employee Retirement

Income Security Act of 1974 (ERISA), 29 U.S.C. §§ 1132 and 1145, and pursuant to collective

bargaining agreement(s) (hereinafter “CBAs”) with the Plaintiffs.

                                            PARTIES

       2.     Plaintiff Iowa Laborers’ District Council Health and Welfare Fund (hereinafter

“Plaintiff Health and Welfare Fund”) is an “employee benefit plan” within the meaning of 29

U.S.C. § 1002(3) and maintains its principal place of administration at 2415 Ingersoll Avenue,

Des Moines, Iowa 50312. Plaintiff Health and Welfare Fund is a legal entity which may sue or

be sued pursuant to 29 U.S.C. § 1132(d). The Trustees of the Iowa Laborers’ District Council

                                               1
       Case 3:20-cv-00079-RGE-CFB Document 1 Filed 09/24/20 Page 2 of 5




Health and Welfare Fund are a proper party to this action based on their official capacity and

fiduciary duties to the Fund, including the collection of contributions due to the Fund.

        3.      Plaintiff Laborers’ National Pension Fund (hereinafter “Plaintiff Pension Fund) is

an “employee benefit plan” within the meaning of 29 U.S.C. §1002(3) and maintains its principal

place of administration at 14140 Midway Rd, # 105, Dallas, Texas 75244. Plaintiff Pension Fund

is a legal entity which may sue or be sued pursuant to 29 U.S.C. § 1132(d). The Trustees of the

Laborers’ National Pension Fund are a proper party to this action based on their official capacity

and fiduciary duties to the Fund, including the collection of contributions due to the Fund.

        4.      Defendant Calacci Construction Co., Inc. (hereinafter “Defendant” or “the

Company”) is a corporation organized and existing under the laws of the State of Iowa, and is an

employer within the meaning of 29 U.S.C. § 1002(5). Defendant maintains its principle place of

business at 2881 Independence Road, Iowa City, Iowa 52244.

                                        JURISDICTION

        5.      This Court has jurisdiction of Plaintiffs’ claims pursuant to 29 U.S.C. §§185(c),

1132, and 1145; and also pursuant to 28 U.S.C. §§ 1331 and 1367(a).

        6.      Venue is appropriate in this district pursuant to 29 U.S.C. §1132(e)(2) and 28

U.S.C. §1391(b) because Plaintiff Iowa Laborers District Council Health and Welfare Trust

Fund is administered in the State of Iowa, a substantial part of the events or omissions giving rise

to Plaintiffs’ claims occurred in the State of Iowa, and because the Defendant’s principal place of

business is in Iowa City, Iowa.

                 CAUSE OF ACTION – DELINQUENT CONTRIBUTIONS

        7.      Plaintiffs hereby incorporate by reference paragraphs 1 through 6 above as if set

forth fully herein.



                                                 2
        Case 3:20-cv-00079-RGE-CFB Document 1 Filed 09/24/20 Page 3 of 5




        8.     At all times relevant to this action, Defendant has been signatory to several

collective bargaining agreements (hereinafter “CBAs”) which require contributions to the

Plaintiff Funds.

        9.     Each Plaintiff Fund was established and operates pursuant to a written agreement

and/or declaration of trust (hereinafter “Trust Agreements”). These Trust Agreements are

incorporated by reference into, and are a material part of, the CBA’s to which Defendant is

signatory.

        10.    Among other duties, Defendant is obligated under the CBAs and incorporated

trust documents to timely submit reports and fringe benefit contributions to the Plaintiff Funds

each month, in such amounts as determined by the hours of covered work performed by

Defendant’s employees, at the rates established under the CBAs and incorporated Trust

Agreements.

        11.    The CBAs and incorporated Trust Agreements further provide that the Plaintiff

Funds are entitled to perform periodic audits of the Defendant’s payroll records and other

documents to ensure compliance with the reporting and contribution requirements under the

CBAs.

        12.    The CBAs and incorporated Trust Agreements provide that in an action brought

by the Funds to enforce compliance with the CBAs, the Plaintiff Funds are entitled to collect all

unpaid contributions, interest on such unpaid contributions, liquidated damages, reasonable

attorneys’ fees and costs of the action, and such other legal or equitable relief as the Court deems

appropriate.




                                                 3
       Case 3:20-cv-00079-RGE-CFB Document 1 Filed 09/24/20 Page 4 of 5




       13.       In or around July 2020, Patrick Heller with the Employee Fringes Auditing

Company completed an audit of Defendant’s payroll records for the time period of January 2019

through March 2020 (hereinafter the “Audit Period”).

       14.       The Audit revealed that Defendant failed to report and/or under-reported hours of

covered work performed by its employees during the audit period, and thus failed to make

required contributions to the Plaintiff Funds for such hours.

       15.       As revealed by the Audit, Defendant is liable to the Plaintiff Health and Welfare

Fund in the total amount of $63,660.96, including $10,610.17 in liquidated damages.

       16.       Additionally, as revealed by the Audit, Defendant is liable to the Plaintiff Pension

Fund in the total amount of $49,838.37, including $8,285.11 in liquidated damages.

       17.       Defendant has been informed of the results of the Audit and the above

delinquency. However, to date, Defendant has failed to remedy the above delinquent

contributions.

       18.       Pursuant to the CBAs, the Plaintiff Funds are entitled to collect interest on the

above delinquent contributions.

       19.       The Plaintiff Funds are further entitled to recover attorneys’ fees and costs

pursuant to the terms of the CBAs, the incorporated Trust Agreements, and by law. The Plaintiff

Funds have incurred and will continue to incur attorneys’ fees and other costs in their efforts to

collect the above delinquent contributions.

       20.       The Plaintiff Funds are further entitled to collect any and all amounts which may

become due and owing by Defendant for work performed during the pendency of this action, for

which Defendant may fail to remit reports and or contributions to the Plaintiff Funds.

       WHEREFORE, Plaintiffs pray that the Court enter an Order:



                                                  4
       Case 3:20-cv-00079-RGE-CFB Document 1 Filed 09/24/20 Page 5 of 5




        (1)       Finding that Defendant is liable to Plaintiffs and entering judgment against

Defendant and in favor of Plaintiffs accordingly;

        (2)       Finding that Defendant is liable to the Plaintiff Health and Welfare Fund in the

amount of $63,660.96, plus any interest and/or liquidated damages which shall accrue during the

pendency of this action;

        (3)       Finding that Defendant is liable to the Plaintiff Pension Fund in the amount of

$49,838.37, plus any interest and/or liquidated damages which shall accrue during the pendency

of this action;

        (4)       Ordering Defendant to pay for any and all amounts that are determined to be due

and owing for covered work performed since March 2020 to present, and for subsequent months

following the filing of this action for which Defendant may fail to submit reports and

contributions, plus liquidated damages, interest, and other damages as may be determined to be

due;

        (5)       Awarding Plaintiffs their costs of this action and reasonable attorneys’ fees

attributable to the collecting of all delinquent contributions, liquidated damages, and/or interest

found to be due and owing to Plaintiffs; and

        (6)       Granting Plaintiffs such other relief that the Court deems just and proper.

                                                        Respectfully Submitted,

                                                         /s/ Michael E. Amash
                                                         Michael E. Amash
                                                         Iowa Bar # AT0011604
                                                         753 State Ave, Suite 475
                                                         Kansas City, KS 66101
                                                         Phone: (913)321-8884
                                                         Fax: (913)321-2396
                                                         Email: mea@blake-uhlig.com




                                                   5
